Citation Nr: 1606623	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  11-03 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for sinusitis.

2.  Entitlement to a compensable rating for rhinoconjunctivitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1986 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Although the RO indicated in its January 2011 statement of the case that the appeal stemmed from a March 2009 rating decision, the Board notes that the Veteran submitted additional evidence (in the form of a statement from his wife) for his increased rating claims in November 2008, within one year of the above-noted October 2008 rating decision.  38 C.F.R. § 3.156(b) provides that evidence received within the one year period prior to a rating decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period.  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As such, the October 2008 rating decision did not become final.  Thus, the claim on appeal stems from that October 2008 rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in April 2015.  A transcript of that hearing is of record.  At the time of the hearing, the Veteran submitted new evidence in the form of private treatment records.  He waived initial review of that evidence by the RO.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 

The issue of a higher rating for sinusitis, prior to July 16, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence supports a finding that, from July 16, 2014, forward, the Veteran's sinusitis resulted in three or more incapacitating episodes per year, requiring prolonged antibiotic treatment, but without evidence of radical surgery with chronic osteomyelitis, or repeated surgeries.

2.  The weight of the evidence supports a finding that the Veteran's conjunctivitis was active during the appeal period, based on objective symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a higher rating of 30 percent for sinusitis have been met from July 16, 2014, forward.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6513 (2014). 

2.  The criteria for a higher rating of 10 percent for rhinoconjunctivitis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.76a, Diagnostic Codes (DC) 6018 & 6034 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran was provided full notice with regard to his increased rating claims in January 2009, prior to the initial adjudication of the claim on appeal.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a).  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  

The June 2015 Board hearing focused on the elements necessary to substantiate the claim on appeal.  The undersigned asked questions to obtain pertinent evidence to substantiate the claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  No prejudice has been alleged due to any possible notice defects.  The Veteran has had ample opportunity to participate in the adjudication by submitting pertinent evidence and making pertinent arguments.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  VA has also substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

VA provided VA examinations in August and October 2008, January 2013, and July 2014 to determine the severity of the Veteran's service-connected sinus and eye disabilities.  There is no argument or indication that the examinations are inadequate or that its finding do not reflect the current severity of the disability.  

VA has satisfied its duties to inform and assist with respect to this claim.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim, and there will be no prejudice by a decision.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).
 
Sinusitis

The Veteran is service-connected for sinusitis, currently rated as 10 percent disabling under Diagnostic Code 6599-6513.

Under the General Rating Formula for Sinusitis, a 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  For these purposes, an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 6513, General Rating Formula for Sinusitis and Note.

As explained below in the remand section, the Board is remanding the issue of a higher rating prior to July 16, 2014, for clarification about whether certain rhinitis symptoms, shown in a January 2013 VA examination, are related to the service-connected sinusitis.  The Board, however, notes that such symptoms were not shown in the subsequent July 2014 VA examination.  As such, the Board is ready to adjudicate the issue of a higher rating for sinusitis, from July 16, 2014, forward.

At his April 2015 Board hearing, the Veteran reported headaches that wake him up at night and last until noon.  These occur four to five times per week.  He stated that within the last year he had been on antibiotic treatment for ten to twelve weeks.  

The July 2014 VA examination shows chronic sinusitis, detected only by imaging studies, with episodes of sinusitis, headaches, and pain and tenderness of affected sinus.  The examiner indicated that the Veteran had daily mucopurulent, but clear rhinitis and post nasal drip about six months out of the year, but experienced mucopurulent, colored phlegm associated with facial pain and fever about six times per year.  The examiner noted six non-incapacitating episodes and three or more incapacitating episodes over the last 12 months.  The examination also shows rhinitis, but not greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, or permanent hypertrophy of the nasal turbinates.  

In addition, a July 2014 private radiology report shows a diagnosis of mild, chronic maxillary/ethmoidal sinusitis and rhinitis with nasal septal deviation.

The Board finds that a 30 percent rating is warranted prior to July 16, 2014, as the evidence shows three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment.  See July 2014 VA examination.  The higher 50 percent rating is not warranted as there is no evidence of radical surgery with chronic osteomyelitis, or repeated surgeries.  Rather, the evidence shows only one surgery, an October 2006 septoplasty and turbinectomy.  In sum, a rating of 30 percent, but no higher, is warranted for sinusitis, from July 16, 2014, forward. 

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been assigned, insofar as the assigned 30 percent rating is higher than the 10 percent rating still in effect for the period prior to July 16, 2014.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In sum, the preponderance of the evidence supports a finding that the Veteran's service-connected sinus disability meets the criteria for a higher rating of 30 percent, from July 16, 2014, forward.

Rhinoconjunctivitis

Service connection for rhinoconjunctivitis was established in a January 1993 rating decision, which assigned a joint noncompensable rating for rhinoconjunctivitis and sinusitis under Diagnostic Code 6501 (for rhinitis, atrophic, chronic).  Thereafter, the RO assigned a 10 percent rating for sinusitis under Diagnostic Code 6599-6513 and a separate noncompensable rating for rhinoconjunctivitis under Diagnostic Code 6599-6018.  See August 2006 rating decision and codesheet.  The Board also notes that the Veteran is also service-connected for bilateral pterygium.  An August 2015 rating decision shows that the Veteran is currently in receipt of a single noncompensable rating for "bilateral pterygium with rhinoconjunctivitis" under Diagnostic Code 6034.  See August 2015 rating decision and codesheet.  As such, the Board will consider entitlement to a compensable rating under Diagnostic Codes 6018 and 6034 for chronic conjunctivitis and pterygium, respectively.  

During the pendency of the appeal, the rating schedule for rating disabilities of the eyes was revised and amended.  The revised rating criteria are only applicable to claims filed on or after December 10, 2008.  See 73 Fed. Reg. 66543 (Nov. 10, 2008).  In this case, the Veteran filed his claim prior to that date, to be specific, in April 2008.  Thus, the pre-amended version of the regulation is for application here.

As in effect prior to December 10, 2008, Diagnostic Code 6018, for chronic, nontrachomatous conjunctivitis, provides a 10 percent disability rating if there is active conjunctivitis, with objective symptoms.  If the conjunctivitis is healed, the disability is to be rated on residuals.  If there are no residual symptoms of conjunctivitis, a zero percent (noncompensable) disability rating is assigned.  The diagnostic code does not provide for a disability rating in excess of 10 percent.  38 38 C.F.R. § 4.84a (2008).  With regard to pterygium, Diagnostic Code 6034 indicates that pterygium is to be rated for loss of vision, if any.  Id.

The Board notes that the December 2008 amendments to the rating schedule, although not directly applicable here, are nevertheless instructive with respect to identifying both the objective symptoms of active conjunctivitis and its potential residuals, if healed.  Under the amended regulations, Diagnostic Code 6018 lists red thick conjunctivae and mucous secretion as examples of objective symptoms of active chronic conjunctivitis.  It also clarifies that inactive conjunctivitis should be rated on the residuals, such as visual impairment and disfigurement (referencing Diagnostic Code 7800).  Similarly, Diagnostic Code 6034, as amended, indicates that pterygium is to be rated based on visual impairment, disfigurement, conjunctivitis, etc., depending on the particular findings.  See 38 C.F.R. § 4.79.

An August 2008 VA examination for the Veteran's eyes shows a diagnosis of non-vision threatening binasal pterygium, right eye greater than left, with chronic associated superficial right eye keratitis, secondary to elevated pterygium, causing discomfort and redness, as reported by the Veteran.

At a January 2013 VA examination the Veteran reported constant drainage from nose, with eye irritation, tearing, redness, and itching.  The examiner noted that there was hyperemia, itching, chemosis, mucus discharge, and tearing of the conjunctiva bilaterally, observed by slit lamp biomicroscopy.  Additionally, there was minor dry eye condition observed as reduced, but with epithelial fluorescein staining of the corneas bilaterally.

A July 2014 VA examination shows a diagnosis of bilateral pterygium, described as asymptomatic.  The Veteran, however, stated that his condition had worsened, and that he was having daily symptoms, to include redness, eye irritation, and eye tissue that moved and had become enlarged.

In view of the above, the Board finds that the evidence shows continued symptoms of active conjunctivitis during the appeal period.  As stated above, the January 2013 VA examination showed hyperemia, itching, chemosis, mucus discharge, and tearing of the conjunctiva bilaterally.  In addition, the August 2008 VA examination shows a finding of chronic superficial right eye keratitis, secondary to the service-connected pterygium, resulting in eye discomfort and redness.  As such, the Veteran's disability picture appears to approximate the one contemplated for a 10 percent rating under Diagnostic Code 6018 for active, chronic conjunctivitis.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  As the record demonstrates that the Veteran's conjunctivitis has bee active, a rating based on residuals of healed conjunctivitis is not applicable.  38 U.S.C.A. § 4.84a, Diagnostic Code 6018 (2008).  Nevertheless, the Board notes that the evidence of record does not demonstrate, nor has it been alleged, that the Veteran's service-connected conjunctivitis and pterygium were productive of disfigurement.  The Board further notes that the Veteran corrected visual acuity has never been more severe than 20/40, bilaterally, and no visual field or eye muscle impairments were shown.

In addition, staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In sum, the preponderance of the evidence supports a finding that the Veteran's service-connected eye disability meets the criteria for a higher rating of 10 percent.



ORDER

A higher rating of 30 percent for sinusitis is granted from July 16, 2014, forward.

A higher rating of 10 percent for rhinoconjunctivitis is granted.


REMAND

The January 2013 VA examination shows allergic rhinitis, with greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, and with permanent hypertrophy of the nasal turbinates.  It is unclear whether these symptoms are related to the Veteran's service-connected sinusitis.  As the Board is not in the position of making such a medical determination, the appropriate course of action is to remand the issue for clarification from a VA medical professional.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the appropriate medical professional to provide a medical opinion regarding the Veteran's sinusitis.  (A full examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.  

The examiner should review the January 2013 VA examination, which shows a diagnosis of allergic rhinitis, with greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, and with permanent hypertrophy of the nasal turbinates.  The examiner should respond to the following:

Are the symptoms of rhinitis (shown in the January 2013 VA examination) related to, or a manifestation of, the Veteran's service-connected sinusitis?

The examiner should provide an explanation for any opinion offered, with consideration of pertinent lay and medical evidence. If an opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


